Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2013/0345325 to Lecomte in view of NPL document to Hori, as previously presented.
Regarding claim 16, the closest prior art made of record fails to teach “producing a second HCR that differs from the first HCR by at least 1%”, when the same electrode material is used during the first and second intervals, as claimed. In Hori, the first molecular hydrogen to CCS ratio (HCR) differs from a second HCR when the operating conditions (potential, current density and electrode material) are changed. 
Regarding claim 47, the prior art made of record fails to further teach wherein the input during at least one of the first time interval and the second time interval comprises a sulfur-containing species (SCS), wherein a concentration of the SCS in the input is at least 5 ppm.
There was not found a teaching in the prior art suggesting modification of the conventional methods for electrolyzer control in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794